Malone, J.,
concurring: I would find that the trial court erred in not allowing Carl W. McFadden to testify about his understanding of his own medical condition and how it may impair his driving ability. In this case, however, I believe the error was harmless. McFadden was convicted of alternative counts of driving under the influence of alcohol, including a per se violation of driving with a blood alcohol level exceeding .08. The uncontroverted evidence was that McFadden had a blood alcohol level of .20. The proffer of McFadden’s testimony about his medical condition and how it may cause “driving difficulties” would not have contradicted the evidence that McFadden’s blood alcohol level was over twice the legal limit. Therefore, I concur with the result reached in the majority opinion.